EXHIBIT 99.2 UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The following pro forma balance sheet has been derived from the balance sheet of GTX Corp at November 30,2007 and adjusts such information to give effect to the acquisitionof Global Trek Xploration. ("GTX"), as if the acquisition hadoccurred at November 30,2007. The pro forma balance sheet is presented forinformational purposes only and does not purport to be indicative of thefinancial condition that would have resulted if the acquisition had beenconsummated at November 30,2007. The pro forma balance sheet should be read inconjunction with the notes thereto and GTX’s financial statements and relatednotes thereto contained elsewhere in this filing. On March 14, 2008, GTX Corp (“we”) acquired Global Trek Xploration, a California corporation (“GTX”), through a Share
